Citation Nr: 1109511	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-50 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted an undated neuropsychological evaluation with a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

In November 2010, the Veteran submitted additional evidence, including copies of recent VA treatment records and the report of a July 2010 VA examination, but without a waiver of initial RO consideration of the new evidence.  Because the Board is granting the maximum disability rating for PTSD, the Veteran is not prejudiced by the Board's initial consideration of this new evidence.  38 C.F.R. § 20.1304(c)(2010).


FINDING OF FACT

Since January 13, 2009, the effective date of service connection, the evidence of record shows that the Veteran's PTSD results in total occupational and social impairment.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for PTSD have been met since January 13, 2009, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); and Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of this increased initial rating claim for PTSD at present without detriment to the due process rights of the Veteran.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010). 

The Veteran is currently assigned a 70 percent initial disability rating for PTSD, pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

Diagnostic Code 9411 addresses the criteria for rating PTSD.  Under that code, ratings may be assigned ranging between 0 and 100 percent.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2010). 

The DSM-IV describes a GAF score of 41 to 50 as indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious difficulty in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A 51 to 60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A 61 to 70 rating indicates some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, American Psychiatric Association (DSM-IV).

Factual Background and Analysis

In the June 2009 rating decision now on appeal, the RO granted service connection for PTSD and awarded an initial 50 percent disability rating, effective January 13, 2009, the date the Veteran filed his claim.  In his July 2009 Notice of Disagreement, the Veteran filed this appeal contending his disability rating did not reflect all that he was dealing with due to his PTSD.  In a February 2010 Supplemental Statement of the Case, the initial disability rating was increased to 70 percent, effective January 13, 2009.  In his Board hearing testimony and written submissions, the Veteran contends the highest disability rating, which encompasses unemployability, should be granted in this case because of his fits of rage and anger that lead to personal confrontations and because his daily intake of approximately 1600 mg of medications pose a safety hazard to his continued working in two part-time jobs where he spends time on roofs and ladders.

Service personnel records reveal that the Veteran participated in the Multinational Peacekeeping Force in Beirut, Lebanon, from May 1983 to November 1983 and was awarded a Combat Action Ribbon for this service.  A review of the claims file indicates that he was granted service connection for PTSD due to this experience, especially the bombing of the American embassy in Beirut, the subsequent search for survivors and recovery of the fallen, and his participation in full-scale firefights.

Post-service, from June 2003 to July 2004, and from November 2006 to April 2007, the Veteran was seen at Capeway Counseling Associates.  May 2009 correspondence from a licensed social worker noted diagnoses of PTSD and a general anxiety disorder.  She stated that in both time periods the focus of treatment was to decrease anxiety, improve sleep, and manage irritability and anger, but that in the second time period the Veteran reported more intense symptomatology.

Private treatment records from E.C.A. and Associates, dated from January 2007 to May 2009, noted PTSD treatment, including individual therapy and medication.  Assigned GAF scores ranged from 55 to 65.

Correspondence from the Veteran's sisters was received in April 2009.  Both sisters noted his current temper outbursts and personality change since his discharge from service.

The Veteran underwent a VA psychiatric examination in April 2009.  The Veteran complained of irritability, anger, and blowing up when he yelled, screamed and went into a rage with other people.  He also complained of: frequent and intrusive thoughts and intense memories of the bombing of the Marine barracks in Beirut; an inability to talk about his Lebanon experiences; nightmares once or twice a month; a depressed mood for five to six days on a regular basis; distress when he heard certain items on the news or smelled certain things; feeling seriously detached from others and emotionally distant with the exception of his wife and two small children; sleeping difficulties; severe difficulty concentrating to the extent he cannot read a book; severe hypervigilance; great difficulty with crowds; and occasional severe anxiety.  He said these symptoms began shortly after his service in Lebanon and have continued through the years.  He told the examiner that he first sought private mental health treatment for PTSD symptoms about seven to nine years prior to this examination.  He saw a private psychiatrist for the following medications: Trileptol for anger problems; Wellbutrin; Celexa; Trazodone for sleep; and Diazepam for social occasions when he went out in public.  

On mental status examination, the examiner noted that the Veteran had a somewhat muted affect; had difficulty focusing his attention; and had great difficulty in being out in public.  She found that his symptoms impacted his occupational functioning to a severe extent and noted that he lost customers in his self-employed chimney sweep business.  Diagnosis was chronic and severe PTSD and alcohol dependence in full sustained remission.  The VA examiner opined that the Veteran's sleep impairment and difficulties with anger had improved to some extent, although she found that he was still symptomatic even on medication.  She assigned a GAF score of 45 to reflect serious symptoms as well as a serious impairment in occupational and interpersonal and social functioning.  She noted that the Veteran had reduced reliability or productivity in his work.  

VA outpatient medical records dated from April 2009 to June 2010 revealed the details of the Veteran's approximately 40 individual counseling sessions and of his medication treatment for PTSD.  An October 2009 VA medical record noted that the Veteran appeared somewhat anxious because he exhibited near constant leg twitching.  GAF scores were listed as 45 for almost all sessions, although a 50 was assigned for two sessions in June 2010.  

A July 2009 signed statement from the Veteran's wife discussed the Veteran's interactions and rage with different members of the family and the toll that PTSD had taken on their marriage and social life.

The VA treatment records also contain a neuropsychological evaluation conducted in May 2010 because of the Veteran's difficulties with attention and concentration.  Diagnoses included cognitive disorder not otherwise specified; some evidence of attention-deficit hyperactivity disorder; and PTSD and depression.  However, the examiners noted that results had to be taken with caution as the Veteran's performance on a test of symptom validity suggested that he was putting forth a suboptimal effort.

During his May 2010 Board hearing, the Veteran testified that he underwent individual therapy once a week at a VA facility and was unable to work either of his two part-time positions on such days.  He said that he was unable to make a living at either part-time position (church janitor and chimney sweep) because his PTSD symptoms lead to problems, such as losing customers.  He testified that between discharge from service and becoming self-employed he had not worked well with others.  He also testified to angry outbursts, on probably a weekly basis, and an inability to control his temper.  These outbursts occurred at work and in social situations.  He noted he was asked to leave his son's little league game after his behavior in the stands had stopped play.  He said that he usually slept in the garage or on the couch rather than with his wife and that his children had seen him "go off the handle."  He also said that his medications did not help him forget and that the amount prescribed was scary when he had to crawl around roofs and chimneys.  He said that he did not think it was safe for him to be working.

The Veteran underwent a VA examination in July 2010.  The report of examination noted that the Veteran's current therapy consisted of 41 counseling sessions and 38 sessions of exposure therapy at VA and that the Veteran took the following five medications: Celexa, Valium, Mirtazapine, Oxcarbamazapine, and Wellbutrin.  The Veteran complained that he was having a difficult time working two part-time jobs because of the amount of medication he was taking for his PTSD.  He recently fell asleep in the middle of a church service and said that he needs to sleep about 1:30 p.m. in the early afternoon.  He also reported that when he did not take his medication he had done unpleasant things, including throwing flashlights and yelling at customers.  He said that he had the same symptoms as noted in the previous VA examination and that his wife had said that she had not seen any improvement in the intervening time period.  He also told the examiner about two road rage incidents within the past year during which he threw one driver to the ground and slammed his cell phone into a tree and in the other pulled the driver out of his car and "slapped him around a little bit."  The Veteran also revealed that he argued with his wife once a week.  In another incident, the Veteran threatened a fellow shopper who had bumped into him with a carriage or shopping cart.

On mental status examination, the VA examiner noted severe PTSD symptoms that were chronic, continuous and frequent, including severe irritability, flashbacks, nightmares, intrusive thoughts, extensive emotional numbness and some anhedonia.  The examiner concluded that these symptoms caused a clinically significant impairment in the Veteran's occupational and social functioning and that no other disorder was responsible for this impairment.  Diagnosis was chronic and severe PTSD with an assigned GAF score of 51.  The VA examiner also opined that the Veteran's symptoms appeared not to have increased or substantially decreased since his previous VA examination and that he reported having gained very small improvements in coping after completing 41 PTSD counseling sessions.  

The July 2010 VA examiner also noted that the Veteran's chimney sweeping business had been adversely impacted as a result of his PTSD.  She said that he could no longer successfully manage this business due to the severity of his symptoms and his resulting heavy medication profile, which caused sleepiness.  She said that the Veteran's symptoms severely impacted his ability to obtain and maintain gainful employment, whether physical or sedentary.

In examining the evidence in this case, the Board concludes that although the Veteran is not shown to have all of the psychiatric symptoms listed in the Rating Schedule for the assignment of a 100 percent disability rating, the evidence as a whole supports a determination that the Veteran has total occupational impairment as a result of his service-connected PTSD.  A VA examination was done in July 2010.  The examiner reviewed the claims file and interviewed the Veteran.   She noted objective symptoms of PTSD and found that his PTSD was severe and that it caused total occupational impairment.  In view of the Veteran's behavior at the hearing, at which time he manifested of psychomotor disturbance and a halting manner of speech, his hearing testimony was credible and persuasive.  The severe symptoms causing total occupational impairment are evident.  The Board therefore finds it appropriate in this case to resolve all reasonable doubt in the Veteran's favor and find that the Veteran has total occupational and social impairment as a result of his PTSD since service connection was effective on January 13, 2009.  Accordingly, a 100 percent schedular disability rating is warranted under Diagnostic Code 9411, from January 13, 2009.

The Board's review of the evidence of record, especially of the Veteran's irritability and inability to control his temper, also suggests that several of the rating criteria for 100 percent are met in this case, namely: intermittent inability to perform the activities of daily living; grossly inappropriate behavior; and a persistent danger of hurting self or others.  The May 2010 undertaking of a neuropsychological evaluation at VA supports a finding that the Veteran also has difficulty with memory loss.  

The fact that the Veteran has worked two part-time jobs is no bar to finding total occupational impairment in this case.  The Veteran's testimony revealed that neither job was significant in hours worked or wages obtained.  In addition, the Veteran has found it impossible to work on Wednesdays when he received individual therapy at the Providence VA Medical Center because of his emotional response to the weekly treatment.  Moreover, the Veteran has conceded that his wife supported the family financially.  Therefore, the Board finds the July 2010 examiner's conclusion persuasive.

The Board notes that the assigned GAF scores in this appeal range from 45 to 65.  Such scores can reflect serious, moderate or mild symptoms.  However, 45 appeared to be the most frequently assigned GAF score in the record and a 45 is an indication of serious PTSD symptoms.  The Board finds that the GAF scores in the claims file pose no bar to finding that the Veteran has total occupational and social impairment consistent with a 100 percent rating.  As noted above, an assigned GAF score is not dispositive of the percentage rating issue.  Disability ratings must be based on the actual symptoms of a psychiatric disorder.  See 38 C.F.R. § 4.126(a) (2010).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied, and a 100 percent disability rating will be assigned.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to an initial disability rating of 100 percent for PTSD is granted from January 13, 2009.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


